Judith Rogers, Judge, dissenting. The appellant in this case was found guilty in a bench trial of residential burglary. The trial court passed the case for sentencing, and after a subsequent hearing appellant was sentenced by the trial court to a term of 108 months in the Arkansas Department of Correction. In this appeal, appellant does not challenge his conviction. Instead, he claims error only with regard to the sentence he received, arguing that the trial court erred in concluding that a prior conviction for theft by receiving was a felony and not a misdemeanor conviction. I must respectfully dissent from this court’s reversal on this point primarily because the majority erroneously concludes that this issue is preserved for appeal. Although not fully understood by the majority, the trial court in this instance sentenced appellant, utilizing a presentence report, pursuant to the sentencing guidelines which are found at Ark. Code Ann. §§ 16-90-801 — -16-90-804 (Supp. 1995) and the sentencing grid adopted by the Arkansas Sentencing Commission. Arkansas Code Annotated § 16-90-803(a)(l) (Supp. 1995) provides in relevant part that: When a person charged with a felony ... is found guilty in a trial before the judge . . . sentencing shall follow the procedures provided in this chapter. Arkansas Code Annotated § 5-4-102 (Repl. 1993) provides: (a) If punishment is fixed by the court, the court may order a presentence investigation before imposing sentence. (d) Before imposing sentence, the court shall advise the defendant or his counsel of the factual contents and conclusions of any presentence investigation or psychiatric examination and afford fair opportunity, if the defendant so requests, to controvert them. Sources of Confidential information need not be disclosed. At the sentencing hearing, the following discussion occurred among the court, defense counsel, and the prosecuting attorney concerning the information contained in the presentence investigative report and its application to presumptive standards and the grid: Defense Counsel: The only mistake we really saw with the presentence is that Miss Byrd counted the misdemeanors that were more than ten years old. So, I think the State will agree with me that it should be three point two five as opposed to a four. Prosecuting Attorney: I would have to agree with that, your Honor. He does have numerous misdemeanors but some of those were from, you know, the very late Sixties, mid-Seventies. Under the law, those cannot be counted against the sentencing grid. Defense Counsel: So, that’s going to make it, if you follow the grid, seriousness level six, score of three. Going to make it a hundred and eight months in the Arkansas Department of Correction. I surely understand Miss Wells and the neighborhood watch and their concern. All I’d ask is that it was a property crime, nothing actually taken. I believe a window was going to have to be replaced in the door. I don’t believe the door was busted. I believe it was the window that was actually busted. No injuries to anyone. It did happen a year six months, year seven months ago. He has gotten some rehab treatment. I’d ask the court to depart down from the hundred and eight months. The Court: The Court’s going to stick to the grid. That’s a hundred and eight months. As is shown by this discussion, appellant failed to raise any objection to a theft by receiving conviction being considered by the court in any capacity. In fact, appellant’s counsel himself agreed that the presumptive sentence amounted to 108 months after excluding certain outdated misdemeanor convictions. Appellant was thus afforded the opportunity to controvert the information contained in the presentence report and should not now be heard to complain for the first time on appeal. Noland v. State, 265 Ark. 764, 580 S.W.2d 953 (1979); see also Nash v. State, 267 Ark. 870, 591 S.W.2d 670 (1979). The majority, however, concludes that error can be found even in the absence of an appropriate objection in the trial court based on the supreme court’s decision in Strickland v. State, 322 Ark. 312, 909 S.W.2d 318 (1995). In Strickland, the court made a distinction between the method of preserving the issue of the sufficiency of the evidence in bench and jury trials. The court held that, unlike a jury trial, it is not necessary to move for a directed verdict in a bench trial in order to challenge on appeal the sufficiency of the evidence “to convict.” The majority in this case reasons that, because appellant was tried by the court, he is excused from the contemporaneous objection rule. The decision in Strickland, however, was based on the court’s interpretation of Rule 36.21, now numbered as Rule 33.1, of the Rules of Criminal Procedure, which by its very terms applies only to the question of the sufficiency of the evidence during the guilt phase of trial. The issue in this case, of course, involves the sentencing phase of trial. Therefore, any reliance on the decision in Strickland is utterly and completely misplaced, and for this court to interpret Rule 33.1 so as to apply to the sentencing phase of trial is actually beyond this court’s jurisdiction. Ark. R. Sup. Ct. 1-2(17) (vi). But more to the point, the supreme court has expressly held in two cases, both of which were appeals from bench trials, that a contemporaneous objection is required in order to preserve for appeal questions concerning evidence of prior convictions. Friar v. State, 313 Ark. 253, 854 S.W.2d 318 (1993); Withers v. State, 308 Ark. 507, 825 S.W.2d 819 (1992). In so holding, the court overruled our decision in Addington v. State, 2 Ark. App. 7, 616 S.W.2d 742 (1981), where we had determined that the absence of an objection was no impediment to our review of the issue. Here, this court falls into the same error as was made in Addington, despite clear precedent established by the supreme court. Moreover, the presentence report is not included in the record, and thus this court cannot say with any degree of certainty that such a conviction was even utilized by the court in making its determination. It is well settled that the appellant bears the burden to bring up a record sufficient to demonstrate error. Irvin v. State, 28 Ark. App. 6, 771 S.W.2d 26 (1989). Since appellant did not call this matter to the attention of the trial court and since there is nothing in this record to suggest that any error occurred, I cannot say that the trial court erred in calculating the appellant’s sentence. I am authorized to state that Judge Pittman joins in this dissent.